      Case 21-41220                  Doc 5          Filed 07/08/21 Entered 07/08/21 16:15:33        Desc Main
                                                       Document    Page 1 of 5


Local Form 1007-3-1(7)
REVISED 12/15
                                                              United States Bankruptcy Court
                                                                       District of Minnesota
 In re      Matthew Dale Ames                                                                  Case No.
                                                                                  Debtor(s)    Chapter       7

                                              NOTICE OF RESPONSIBILITIES OF
                                         CHAPTER 7 DEBTORS AND THEIR ATTORNEYS

       This Notice lists certain responsibilities of debtors and their attorneys. Nothing in this document
changes, limits, or in any way alters the debtor’s or the debtor’s attorney’s obligations under the
Bankruptcy Code, the local and national rules, or any rule of professional responsibility.

            UNLESS THE COURT ORDERS OTHERWISE:

I.          Before the case is filed, the attorney for the chapter 7 debtor shall, at a minimum:

            A.          Meet with the debtor to review and analyze the debtor’s real and personal property,
                        debts, income, and expenses and advise the debtor on whether to file a bankruptcy
                        petition;

            B.          Explain the various bankruptcy and non-bankruptcy options, the consequences of filing
                        under chapters 7, 11 or 13 and answer the debtor’s questions;

            C.          Explain to the debtor how the attorney’s fees are paid;

            D.          Advise the debtor of the requirement to provide to the trustee the most recently filed tax
                        return(s) at least seven days prior to the scheduled meeting of creditors. In addition,
                        advise the debtor of the requirement to attend the meeting of creditors and identify the
                        documents the debtor must bring to the meeting;

            E.          Advise the debtor that providing false information in the bankruptcy schedules or false
                        testimony at the meeting of creditors or other hearing or trial may expose the debtor to
                        criminal prosecution and denial of discharge;

            F.          Advise the debtor of the necessity of maintaining liability, collision, and comprehensive
                        insurance on vehicles securing loans or leases;

            G.          Timely prepare and file the debtor’s petition, plan, schedules, statements, certificates,
                        and other documents required to commence a case, and review them for accuracy
                        contemporaneously with the filing.

II.         After the case is filed, the attorney for the chapter 7 debtor shall, at a minimum:

            A.          Ensure that the debtor is adequately represented by an attorney at the meeting of
                        creditors;




                                                                    Page 1 of 4
Software Copyright (c) 1996-2021Best Case, LLC - www.bestcase.com                                   Best Case Bankruptcy
       Case 21-41220                 Doc 5           Filed 07/08/21 Entered 07/08/21 16:15:33       Desc Main
                                                        Document    Page 2 of 5


Local Form 1007-3-1(7)
REVISED 12/15
            B.          Prepare, file, and serve any necessary amendments to the petition, schedules, and
                        statements;

            C.          Promptly respond to the debtor’s questions throughout the case;

            D.          Consider and advise the debtor concerning the debtor’s options to buy, sell or refinance
                        real or personal property and assume or reject executory contracts or unexpired leases;

            E.          Prepare and file a proof of claim for a creditor when appropriate to protect the debtor’s
                        interest;

            F.          Fully advise the debtor of the legal effect and consequences of proposed reaffirmation
                        agreements and any defaults thereunder and, where appropriate, negotiate alternate
                        terms with secured creditors, ensure that any agreement is fully and properly completed
                        and filed and appear at any hearing, if required;

            G.          Advise the debtor in motions for relief from the automatic stay, file objections when
                        appropriate, and appear, when required, at any hearing;

            H.          Prepare, file, and serve responses to motions for dismissal of the case;

            I.          Advise the debtor of the requirement to complete an instructional course in personal
                        financial management and the consequences of not doing so;

            J.          Represent the debtor in connection with any audit request; and

            K.          Represent the debtor in bringing and defending any and all other matters or proceedings
                        in the bankruptcy case as necessary for the proper administration of the case.

III.        The attorney shall comply with Local Rule 9010-3 and represent the debtor in bringing and
            defending all matters in the bankruptcy case until a substitution of attorneys is filed or an order is
            entered allowing the attorney to withdraw.

            Unless otherwise agreed, the attorney has no responsibility to represent the debtor in adversary
            proceedings. However, if an adversary proceeding is filed against the debtor, the attorney will
            explain to the debtor the estimated cost of providing representation in the adversary proceeding,
            the risks and consequences of an adverse judgment, and the risks and consequences of
            proceeding without counsel, as well as the sources, if any, of possible pro bono representation.




                                                                     Page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
      Case 21-41220                  Doc 5           Filed 07/08/21 Entered 07/08/21 16:15:33            Desc Main
                                                        Document    Page 3 of 5


Local Form 1007-3-1(7)
REVISED 12/15



IV.         Before the case is filed, the chapter 7 debtor shall:

            A.          Fully disclose, review and analyze with the attorney the debtor’s real and personal
                        property, all debts, income, expenses and all other financial information needed to
                        properly complete the schedules and statements;

            B.          Prior to and throughout the case respond promptly to all communications from the
                        attorney;

            C.          Prior to and throughout the case, timely provide the attorney with full and accurate
                        financial and other information and documentation the attorney requests, INCLUDING
                        BUT NOT LIMITED TO:

                        1.           A Certificate of Credit Counseling and any debt repayment plan;

                        2.           Proof of income received from all sources in the six-month period preceding
                                     filing, including pay stubs, social security statements, workers’ compensation
                                     payments, income from rental property, pensions, disability payments, child and
                                     spousal support, and income from self-employment;

                        3.           The most recently filed federal and state income tax returns, or transcripts of
                                     returns, as well as any other returns requested by the attorney, the trustee, the
                                     court, or a party in interest;

                        4.           A government-issued photo identification and proof of social security number,
                                     such as a social security card or W-2;

                        5.           A record of interest, if any, in an educational individual retirement account or a
                                     qualified state tuition program;

                        6.           The name, address, and telephone number of any person or state agency to
                                     whom the debtor owes back child or spousal support or makes current child
                                     orspousal support payments, and any and all supporting court orders,
                                     declarations of voluntary support payments, separation agreements, divorce
                                     decrees, or property settlement agreements;

                        7.           Any insurance policies requested by the attorney;

                        8.           Vehicle titles for all cars, trucks, motorcycles, boats, ATVs, and other vehicles
                                     titled in the debtor’s name;

                        9.           Legal descriptions for all real property, wherever located, owned by the debtor or
                                     titled in the debtor’s name, or in which the debtor has any interest whatsoever,
                                     including but not limited to, a timeshare, remainder interest, or life estate;

                        10.          Documents relating to any inheritance to which the debtor is entitled or may be
                                     entitled;




                                                                     Page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                       Best Case Bankruptcy
     Case 21-41220                   Doc 5           Filed 07/08/21 Entered 07/08/21 16:15:33            Desc Main
                                                        Document    Page 4 of 5


Local Form 1007-3-1(7)
REVISED 12/15
                        11.          Information relating to any foreclosures, repossessions, seizures, wage
                                     garnishments, liens, or levies on assets which occurred in the preceding 12
                                     months or continues after the filing of the case;

                        12.          Information and documents relating to any prior bankruptcies filed by the
                                     debtor(s) or any related entity;

                        13.          Any changes in income or financial condition, such as job loss, illness, injury,
                                     inheritance, or lottery winnings before or during the case;

                        14.          Information and documents relating to any lawsuits in which the debtor is
                                     involved before or during the case or claims the debtor has or may have against
                                     third parties;

                        15.          Information relating to any seizure of tax refunds by the IRS or Department of
                                     Revenue;

                        16.          All information or documentation needed to respond to any motion or objection in
                                     the bankruptcy case;

                        17.          Any tax returns, account statements, pay stubs, or other documentation
                                     necessary to timely comply with requests made by the United States Trustee or
                                     the Chapter 7 Trustee or any audit requests.

            D.          Cooperate with the attorney in preparing, reviewing, and signing the petition, schedules,
                        statements, and all other documents required for filing a bankruptcy case.

V.          After the case is filed, the chapter 7 debtor shall:

            A.          Timely and promptly comply with all applicable bankruptcy rules and procedures;

            B.          Appear punctually at the meeting of creditors with recent proof of income, a
                        government-issued photo identification card, proof of social security number, and copies
                        of all financial account statements covering the date the bankruptcy petition was filed;

            C.          Contact the attorney before buying, refinancing, or contracting to sell real property and
                        before entering into any loan agreement until the debtor receives a discharge;

            D.          Keep the court, the trustee, and the attorney informed of the debtor’s current address and
                        telephone number; and

            E.          Complete an approved debtor education course and provide the certificate of attendance
                        to the attorney for filing.




                                                                     Page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                      Best Case Bankruptcy
Case 21-41220   Doc 5   Filed 07/08/21 Entered 07/08/21 16:15:33   Desc Main
                           Document    Page 5 of 5
